                                                                                                    United States District Court
                                                                                                      Southern District of Texas

                                                                                                         ENTERED
                                                                                                         May 28, 2019
                                UNITED STATES DISTRICT COURT
                                                                                                      David J. Bradley, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION


JIMMY JOSEPH NEWELL,                                     §
                                                         §
VS.                                                      § CIVIL ACTION NO. M-18-235
                                                         §
LORIE DAVIS, Director, Texas                             §
Department of Criminal Justice,                          §
Correctional Institutions Division,                      §
             Respondent                                  §


                  ORDER ADOPTING REPORT AND RECOMMENDATION
        Pending before the Court is Petitioner Jimmy Joseph Newell’s Petition for Writ of
Habeas Corpus Pursuant to 28 U.S.C. § 2254, which had been referred to the Magistrate Court
for a report and recommendation. On April 19, 2019, the Magistrate Court issued the Report and
Recommendation, recommending that Respondent’s motion for summary judgment be granted,
that Petitioner’s § 2254 habeas petition be denied, that Petitioner be denied a certificate of
appealability, and that this action be dismissed.
        Petitioner timely filed objections in response. While the Court has conducted a de novo
review of those portions of the Report to which objections were made, it addresses only one.
Specifically, Petitioner contends that the Magistrate Judge’s reliance on Malchi v. Thaler1 was
misplaced. Rather, Petitioner contends that Teague v. Quarterman2 in which the Fifth Circuit
held that “that Texas' post-September 1, 1996 mandatory supervision scheme creates a
constitutional expectancy of early release and, as such, a protected liberty interest in previously
earned good-time credits” controls his case. However, Petitioner fails to recognize that Malchi
and Teague both stand for the same proposition; that a Texas prisoner has a constitutional
expectation of early release. Nonetheless, Teague dealt with the loss of good time credit; whereas
Malchi dealt with the reduction of line class, which might then limit the future earning of good
time credit. Thus, Teague does not control in this case and does not change the outcome.3 The
remaining objections are overruled without further discussion.




1
  211 F.3d 953, 958 (5th Cir. 2000)
2
  482 F.3d 769, 777 (5th Cir. 2007),
3
  See Sandin v. Conner, 515 U.S. 472, 487 (1995)(The chance that a finding of misconduct will alter the balance is
simply too attenuated to invoke the procedural guarantees of the Due Process Clause.)




1/2
         Pursuant to Federal Rule of Civil Procedure 72(b), the Court has reviewed the portions of
the Report and Recommendation to which no objections were made for clear error. Finding no
error, the Court adopts the Report and Recommendation in its entirety. Accordingly, it is hereby
ORDERED that Respondent’s Motion for Summary Judgment is GRANTED, that Petitioner’s
Petition for Writ of Habeas Corpus Pursuant to § 2254 is DENIED, that Petitioner is denied a
certificate of appealability, and that this action is DISMISSED with prejudice to all claims
except Petitioner’s equal protection claim.
       IT IS SO ORDERED.
       DONE at McAllen, Texas, this 28th day of May, 2019.


                                                ___________________________________
                                                Micaela Alvarez
                                                United States District Judge




2/2
